DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 06/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021, 11/22/2021, 01/03/2022 were filed and are being considered by the examiner.

Claim Objections
Claims 21-23 and 34 are objected to because of the following informalities:  
Claims 21-23 depend from cancelled claim 2. 
Claim 34 depends from cancelled claim 15. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,953,791 in view of Ramsey (US 3,800,135).
Instant Application 17/208,643
US Patent 10,953,791
Claim 19: An illumination system for a steering assembly of a vehicle, the illumination system comprising:
Claim 1: An illumination system a driver assistance system of a vehicle, the illumination system comprising:
a base;
a steering assembly comprising a steering grip and a hub, the steering grip and the hub being fixedly coupled together and rotationally movable about a steering axis to facilitate control of the vehicle;
a housing having a ceiling and defining a window that faces an occupant of the vehicle;
a housing having a ceiling and a window that faces a driver of the vehicle, wherein the housing is fixedly coupled to a back cover of the hub of the steering assembly;
a light guide having a first surface and a second surface that extend between a first end and a second end of the light 


and at least one light source disposed adjacent the first end surface of the light guide, the light source emitting light into the first end surface of the light guide,
wherein: at least a first portion of the first surface of the light guide is disposed adjacent a surface of the base, and the base is coupled to the housing such that the light guide is disposed within the housing and such that at least a portion of the outer surface of the light guide is adjacent the window and the light guide transmits light from the light source 


(See Ramsey)


	US Patent 10,953,791 fails to disclose tabs configured to fasten the base to the spoke of the steering wheel hub.
	Ramsey teaches connection resilient connection tabs (28) for connecting a display panel to a support member. (Figure 1; see at least Col 2 Lines 4-34) 
	As suggested by the age of the secondary reference, resilient tabs for assembly means are notoriously old and well-known in the art, and it would have been obvious to one of ordinary skill in the art at the time of filing to install the tabs of Ramsey onto the base of that disclosed in US Patent 10,953,791 in order to provide a reliable connection means. 


Regarding claim 35:
Instant Application 17/208,643
US Patent 10,953,791
Claim 35. An illumination system for a steering assembly of a vehicle, the illumination system comprising:
Claim 1. An illumination system a driver assistance system of a vehicle, the illumination system comprising:
a base;
a steering assembly comprising a steering grip and a hub, the steering grip and the hub being fixedly coupled together and rotationally movable about a steering axis to facilitate control of the vehicle;
a housing having a ceiling and defining a window that faces an occupant of the vehicle;
a housing having a ceiling and a window that faces a driver of the vehicle, wherein the housing is fixedly coupled to a back cover of the hub of the steering assembly;
a light guide having a first surface and a second surface that extend between a first end and a second end of the light guide, the light guide further comprising 


and at least one light source disposed adjacent the first end surface of the light guide, the light source emitting light into the first end surface of the light guide,
wherein: at least a first portion of the first surface of the light guide is disposed adjacent a surface of the base, and the base is coupled to the housing such that the light guide is disposed within the housing and such that at least a portion of the outer surface of the light guide is adjacent the window and the light guide transmits light from the light source 



Claim 2: the base comprises a first surface and a second surface that are opposite and spaced apart from each other, the second surface comprising a support surface on which the light guide is disposed.

Claim 3: the second surface of the base further includes a sidewall that extends in a plane that is transverse to the support surface, and a portion of the inner surface of the light guide abuts the sidewall.


Regarding claim 37: 
Instant Application 17/208,643
US Patent 10,953,791
Claim 37. An illumination system for a steering assembly of a vehicle, the illumination system comprising:
Claim 1. An illumination system a driver assistance system of a vehicle, the illumination system comprising:
a base;
a steering assembly comprising a steering grip and a hub, the steering grip and the hub being fixedly coupled 

a housing having a ceiling and a window that faces a driver of the vehicle, wherein the housing is fixedly coupled to a back cover of the hub of the steering assembly;
a light guide having a first surface and a second surface that extend between a first end and a second end of the light guide, the light guide further comprising an inner surface and an outer surface, the inner surface and outer surface being spaced apart from each other and extending between the first and second ends and the first and second surfaces;
a light guide having a first surface and a second surface that extend between a first end surface and a second end surface of the light guide, the light guide further comprising an inner surface and an outer surface, the inner surface and outer surface being spaced apart from each other and extending between the first and second end surfaces and the first and second surfaces, the outer surface extending in a plane transverse to each of the first and second end surfaces and the first and second surfaces;
and at least one light source disposed adjacent the first end of the light guide, 


wherein at least a first portion of the first surface of the light guide is disposed adjacent a surface of a base, and wherein the base is coupled to the housing such that the light guide is disposed within the housing and such that at least a portion of the outer surface of the light guide is adjacent to the window and the light guide transmits light from the light source through the light guide and out the portion of the outer surface of the light guide and the window.
the base comprises a first surface and a second surface that are opposite and spaced apart from each other, the second surface comprising a support surface on which the light guide is disposed, and the housing has first and second inner surfaces that extend from the ceiling and are spaced apart from each other to define a chamber, and the outer and 



Claim 16: the housing has first and second inner surfaces that extend from .


Allowable Subject Matter
Claims 19-38 would be allowable upon timely filing of a Terminal Disclaimer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Adachi et al (US 6,768,067 B2) disclose a steering wheel.
Bassett et al (US 2008/0202282 A1) disclose a steering wheel.
Corinaldi et al (US 2010/0107806 A1) disclose a steering wheel cover.
Emeneth et al (US 6,668,682 B1) disclose a steering wheel.
Hussy (US 2003/0121360 A1) disclose a steering wheel cover.
Kamei et al (US 2020/0001782 A1) disclose a steering wheel.
Marc et al (US 2019/0210520 A1) disclose a steering assembly.
Nagata et al (US 2017/0166117 A1) disclose a steering wheel.
Neumann et al (US 2010/0218641 A1) disclose a steering wheel.
Sanma et al (US 2014/0244115 A1) disclose a steering wheel.
Spencer et al (US 2019/0016383 A1) disclose a steering wheel.
Strumolo et al (US 2011/0187518 A1) disclose a steering wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/C.E.D/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875